 Case 2:20-cv-00124-NT Document 50 Filed 12/02/20 Page 1 of 9                         PageID #: 207




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

JEFF LUKASAK

                           Plaintiff,                    No. 2:20-CV-00124-NT

       v.

PREMIER SPORTS EVENTS LLC
LEGACY GLOBAL SPORTS LP &
STEPHEN GRIFFIN

                           Defendants.


                PLAINTIFF’S RENEWED MOTION FOR LEAVE TO FILE
                         SECOND AMENDED COMPLAINT

       Plaintiff, Jeff Lukasak, by and through his attorneys, BODMAN PLC, moves this Court for

an order granting leave to file a renewed Second Amended Complaint, pursuant to Federal Rule

of Civil Procedure 15(a). In support of its motion, Plaintiff states the following:

       1.      This case involves a business dispute between Plaintiff, Jeff Lukasak (“Plaintiff”

or “Lukasak”), and Defendants Premier Sports Events LLC (“PSE”), Legacy Global Sports LP,

(“Legacy”) and Stephen Griffin (“Griffin” and collectively “Defendants”).

       2.      On July 7, 2020, due to a Chapter 7 bankruptcy, this Court issued an Order to stay

the claims brought against PSE and Legacy pursuant to 11 U.S.C. § 362(a). However, this Court

allowed the case to proceed against Griffin individually on Counts V and VI. (See ECF No. 36.)

       3.      On September 15, 2020, this Court administratively stayed the action against

Griffin individually until February 1, 2021. (See ECF No. 42).

       4.      However, at approximately the same time of this Court’s Order staying these

proceedings with respect to Griffin, the U.S. Equal Employment Opportunity Commission




                                                                                       Bodman_17319448_2
 Case 2:20-cv-00124-NT Document 50 Filed 12/02/20 Page 2 of 9                           PageID #: 208




(“EEOC”) concluded its investigation of the facts at issue in this case and issued Plaintiff a “Right

to Sue” Notice (the “Notice”). (Ex. 1, Dismissal and Notice of Rights).

          5.    As stated in the Notice, “[Plaintiff’s] lawsuit must be filed within 90 days of

[Plaintiff’s] receipt of this notice; or [Plaintiff’s] right to sue based on this charge will be lost.” Id.

          6.    On December 1, 2020, all parties participated in a phone conference with this Court

concerning the time sensitivity of amending Plaintiff’s Complaint pursuant to the Notice, along

with the implications of this Court’s stay as to the claims brought against PSE and Legacy.

          7.    Accordingly, along with this Motion, Plaintiff has also moved to withdraw his

pending Motion for Leave to File a Second Amended Complaint (ECF 46).

          8.    While Plaintiff further acknowledges that this matter is administratively stayed as

to Griffin, Plaintiff nevertheless respectfully moves this Court for leave to file a Second Amended

Complaint to add a claim for Title VII gender discrimination against Griffin only to preserve his

rights under Title VII.

          9.    Due to the stay against Griffin, Plaintiff is willing to extend the deadline to respond

to Plaintiff’s Second Amended Complaint until a date and time after the stay is lifted on February

1, 2021.

          10.   Pursuant to Federal Rule of Civil Procedure 15(a)(2), “[t]he court should freely give

leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

          11.   In this case, there is no undue delay, bad faith, dilatory motive, repeated failure to

cure deficiencies with amendments, undue prejudice to defendants, or futility of this amendment

that would prevent the Court from granting leave to amend. Foman v. Davis, 371 U.S. 178, 182

(1962).




                                                    2
                                                                                          Bodman_17319448_2
 Case 2:20-cv-00124-NT Document 50 Filed 12/02/20 Page 3 of 9             PageID #: 209




      WHEREFORE, Plaintiff, Jeff Lukasak, respectfully requests that this Honorable Court

GRANT this motion and provide Plaintiff with leave to file a Second Amended Complaint. (Ex.

2, Proposed Second Amended Complaint).



                                                       Respectfully submitted,

Dated: December 2, 2020                                /s/ Stacy O. Stitham
                                                       Stacy O. Stitham
                                                       BRANN & ISAACSON
                                                       184 Main Street, 4th Floor
                                                       Lewiston, ME 04243-3070
                                                       (207) 786-3566
                                                       sstitham@brannlaw.com
                                                       Attorney for Jeff Lukasak


Dated: December 2, 2020                                /s/ John David Gardiner
                                                       John David Gardiner
                                                       Bodman PLC
                                                       99 Monroe Center NW, Suite 300
                                                       Grand Rapids, Michigan 49503
                                                       (616) 205-1864
                                                       jgardiner@bodmanlaw.com
                                                       Attorney for Jeff Lukasak
                                                       Admitted Pro Hac Vice




                                            3
                                                                             Bodman_17319448_2
 Case 2:20-cv-00124-NT Document 50 Filed 12/02/20 Page 4 of 9                           PageID #: 210




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

JEFF LUKASAK

                            Plaintiff,                      No. 2:20-CV-00124-NT

        v.

PREMIER SPORTS EVENTS LLC
LEGACY GLOBAL SPORTS LP &
STEPHEN GRIFFIN

                            Defendants.


 BRIEF IN SUPPORT OF PLAINTIFF’S RENEWED MOTION FOR LEAVE TO FILE
                    SECOND AMENDED COMPLAINT

  I.    INTRODUCTION

        This cause of action arises out of a business dispute between Plaintiff, Jeff Lukasak

(“Plaintiff” or “Lukasak”), and Defendants Premier Sports Events LLC (“PSE”), Legacy Global

Sports LP, (“Legacy”) and Stephen Griffin (“Griffin” and collectively “Defendants”). On

September 9, 2020, the Equal Employment Opportunity Commission (“EEOC”) concluded its

investigation and issued Plaintiff a “Right to Sue” Notice (the “Notice”). (Ex. 1, Dismissal and

Notice of Rights). As stated in the Notice, “[Plaintiff’s] lawsuit must be filed within 90 days of

[Plaintiff’s] receipt of this notice; or [Plaintiff’s] right to sue based on this charge will be lost.” Id.

Accordingly, Plaintiff respectfully moves this Court for leave to file a Second Amended Complaint

(“SAC”) to add an additional claim for Title VII gender discrimination against Griffin only. (Ex.

2, Proposed Second Amended Complaint). Plaintiff is not acting in bad faith or in an effort to

prolong this litigation. Further, Griffin will not be unduly prejudiced by the addition of Plaintiff’s

Title VII claim given the infancy of this matter and Plaintiff’s willingness to agree to an extension

of any response to the Second Amended Complaint until after the administrative stay is lifted. For

                                                    4
                                                                                          Bodman_17319448_2
 Case 2:20-cv-00124-NT Document 50 Filed 12/02/20 Page 5 of 9                       PageID #: 211




these reasons, Plaintiff’s request for leave to file a SAC should be graciously permitted by this

Court, pursuant to Federal Rule 15(a)(2). Id.

 II.   BRIEF FACTUAL SUMMARY
       Lukasak filed the instant action in June 2019. (See ECF No. 36). The matter was

transferred to the United States District Court for the District of Main on April 2, 2020. (See ECF

No. 13). From there, PSE and Legacy filed a Suggestion of Bankruptcy under Chapter 7 of the

United States Bankruptcy Code. (See ECF No. 31). As a result, on July 7, 2020, this Court issued

an Order to stay the claims brought against PSE and Legacy pursuant to 11 U.S.C. § 362(a), but

allowed the case to proceed against Griffin individually on Counts V and VI. (See ECF No. 36.)

       Following the stay of claims against PSE and Legacy, Griffin filed a Motion for Stay of

Civil Action, alleging intertwinement. (See ECF No. 42). Plaintiff did not oppose Griffin’s

request. (See ECF No. 43). Accordingly, on September 15, 2020, this Court administratively

stayed the action against Griffin individually until February 1, 2021. (See ECF No. 42).

       At approximately the same time, the EEOC concluded its investigation and issued Plaintiff

a “Right to Sue” Notice. (Ex. 1, Dismissal and Notice of Rights). As stated in the Notice,

“[Plaintiff’s] lawsuit must be filed within 90 days of [Plaintiff’s] receipt of this notice; or

[Plaintiff’s] right to sue based on this charge will be lost.” Id. Although a stay is in place against

all Defendants, Plaintiff is in an untenable position where he is obligated to file his SAC to ensure

he does not lose its right to bring a Title VII gender discrimination claim. Accordingly, Plaintiff

respectfully moves this Court for leave to file a SAC to add a claim for Title VII gender

discrimination against Griffin only. (Ex. 2, Proposed Second Amended Complaint). Plaintiff has

no objection to extending the deadline to respond to the SAC to a date and time following the

expiration of Griffin’s stay on February 1, 2021.



                                                  5
                                                                                      Bodman_17319448_2
    Case 2:20-cv-00124-NT Document 50 Filed 12/02/20 Page 6 of 9                   PageID #: 212




III.    LAW & ANALYSIS

        A.     Leave to Amend Shall be Freely Given When Justice So Requires

        Federal Rule 15(a)(2) provides that leave to amend shall be “freely give[n]… when justice

so requires.” Fed. R. Civ. P. 15(a)(2). The First Circuit has “often described this standard as

reflecting the ‘liberal’ amendment policy underlying Rule 15.” O’Connell v. Hyatt Hotels of

Puerto Rico, 357 F.3d 152, 154 (1st Cir. 2004). However, Rule 15’s liberal amendment policy is

not without limits. A district court may deny leave to amend for several particularized reasons:

        [i]n the absence of any apparent or declared reason—such as undue delay, bad faith
        or dilatory motive on the part of the movant, repeated failure to cure deficiencies
        by amendments previously allowed, undue prejudice to the opposing party by virtue
        of allowance of the amendment, futility of amendment, etc.—the leave sought
        should, as the rules require, be “freely given.”

Foman v. Davis, 371 U.S. 178, 182 (1962) (quoting Fed. R. Civ. P. 15(a)).

        B.     Plaintiff Should Be Given The Opportunity To Add A Claim Under Title VII
               Based Upon His Recent Receipt Of The EEOC’s Right To Sue Notice

        In early March 2020, Lukasak filed a charge of discrimination with the EEOC. As this

Court knows, the charge-filing requirement is a prerequisite to filing suit under Title VII of the

Civil Rights Act. However, on March 21, 2020, the EEOC “temporarily suspended” the issuance

of “Right to Sue” notices amid the coronavirus pandemic. 1 As a result, Plaintiff did not receive his

“Right to Sue” Notice until September 8, 2020. Plaintiff now seeks leave to file a SAC within

ninety (90) days of his receipt of the Notice from the EEOC.

        Mirroring Lukasak’s gender discrimination claim under the ELCRA claim, Plaintiff’s Title

VII claim will sufficiently show that his gender was one of the reasons for his termination.

Specifically, as Plaintiff’s Complaint currently sets forth, multiple employees filed lawsuits and/or



1
   EEOC Resumes Issuance of Charge Closure Documents, EEOC (Aug. 3, 2020)
https://www.eeoc.gov/newsroom/eeoc-resumes-issuance-charge-closure-documents

                                                 6
                                                                                     Bodman_17319448_2
 Case 2:20-cv-00124-NT Document 50 Filed 12/02/20 Page 7 of 9                      PageID #: 213




charges of discrimination, harassment, retaliation, and other unethical behavior against Defendant

Griffin. ECF No. 3 at ⁋⁋2-4; 39-40. Thus, Griffin needed a “fall guy” to make an example of. Id.

at ⁋⁋3, 9. This gave the appearance that Griffin took employee complaints seriously so as to better

his position in the various litigations and avoid further scrutiny due to his own harassment. Id. at

⁋⁋ 5-6, 42-45. For this reason, Lukasak would not have been targeted by Griffin but for his gender.

Id. at ⁋9. Thus, a claim for gender discrimination under Title VII against Griffin only is now ripe

for adjudication.

IV.    CONCLUSION
       Based upon the forgoing, Lukasak respectfully requests the opportunity to file a SAC to

add a claim for gender discrimination under Title VII against Griffin only. (Ex. 2, Proposed Second

Amended Complaint). Plaintiff has received his “Right to Sue” letter and is timely seeking an

opportunity to file a SAC, not acting in bad faith or for delay. Further, this case is in its infancy

and no discovery has been conducted. Griffin will not be unduly prejudiced by the addition of

Plaintiff’s Title VII discrimination claim, which is substantially similar to his ELCRA gender

discrimination claim. Plaintiff has no objection to extending the deadline to respond to the SAC to

a date and time following the expiration of Griffin’s stay. Accordingly, Plaintiff requests that it

be given an opportunity to file a SAC, pursuant to Federal Rule 15(a)(2).



                                                              Respectfully submitted,

Dated: December 2, 2020                                       /s/ Stacy O. Stitham
                                                              Stacy O. Stitham
                                                              BRANN & ISAACSON
                                                              184 Main Street, 4th Floor
                                                              Lewiston, ME 04243-3070
                                                              (207) 786-3566
                                                              sstitham@brannlaw.com
                                                              Attorney for Jeff Lukasak


                                                 7
                                                                                     Bodman_17319448_2
 Case 2:20-cv-00124-NT Document 50 Filed 12/02/20 Page 8 of 9   PageID #: 214




Dated: December 2, 2020                        /s/ John David Gardiner
                                               John David Gardiner
                                               Bodman PLC
                                               99 Monroe Center NW, Suite 300
                                               Grand Rapids, Michigan 49503
                                               (616) 205-1864
                                               jgardiner@bodmanlaw.com
                                               Attorney for Jeff Lukasak
                                               Admitted Pro Hac Vice




                                     8
                                                                   Bodman_17319448_2
 Case 2:20-cv-00124-NT Document 50 Filed 12/02/20 Page 9 of 9                     PageID #: 215




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

JEFF LUKASAK

                          Plaintiff,                   No. 2:20-CV-00124-NT

       v.

PREMIER SPORTS EVENTS LLC
LEGACY GLOBAL SPORTS LP &
STEPHEN GRIFFIN

                          Defendants.


                                CERTIFICATE OF SERVICE

       I hereby certify that, pursuant to Federal Rule of Civil Procedure 5 and District Court Local

Rule 5(c), I have served on this day the above Renewed Motion For Leave To File Second

Amended Complaint and this Certificate of Service upon each of the parties listed on the Notice

of Electronic Filing via the Court’s Administrative Procedures Governing the Filing and Service

by Electronic Means.

                                                             Respectfully submitted,

Dated: December 2, 2020                                      /s/ John David Gardiner
                                                             John David Gardiner
                                                             Bodman PLC
                                                             99 Monroe Center NW, Suite 300
                                                             Grand Rapids, Michigan 49503
                                                             (616) 205-1864
                                                             jgardiner@bodmanlaw.com
                                                             Attorney for Jeff Lukasak
                                                             Admitted Pro Hac Vice




                                                9
                                                                                    Bodman_17319448_2
